Title: To James Madison from Charles Pinckney, 30 September 1804
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
September 30 1804 In Madrid
I informed you in my two last that on account of the great Exertions making by this Government to equip four or five line of Battle ships & frigates to convey troops to Cuba & Florida I found it necessary not to wait Mr Monroes arrival so far only as respected the proposal not to increase the force of either nation in the territory between the Ibberville & the Perdido until the intended negotiation should be terminated & that an order to that effect & to prevent any interrupti[o]ns to the Navigation of the Mobille should be issued by this Government as it was become important or rather essential & that a refusal of Spain to acquiesce in it must commit the peace of the Nations to the greatest hazard—that although I had recieved as yet no official answer to the proposition, the Prince of Peace being absent, yet that I had just recieved official information from our Consul there that they had discontinued all their armaments at Ferrol & had sent their ships back into the Arsenal & that no Troops would be embarked as was intended which information I hastened to communicate to you by every route I could find, except the common post which is now not to be trusted unless letters are put under cover to some unsuspected house as I shall send this. You thus see my good sir that the only way is to talk firmly to this Government when things press & all will end well.
I gave you an account before of the treacherous conduct of the Moor which you must have had in detail from Commodore Barron & that there can be no doubt the Emperour has been supplied by Spain with Cannon & ammunition & that it is very probable she knew how they were to be used—my best & most affectionate respects to the President & yourself & our friends at Washington conclude me Dear Sir always Yours Truly
Charles Pinckney
I have ordered all my accounts in the form of an account current to be made out up to the end of three Years & three months now nearly compleated & have for the last month stopped all the foreign Gazettes coming here as I am expecting daily my permission to return home.
